Citation Nr: 1139199	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-29 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1959 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his testimony in the May 2011 hearing, the Veteran stated that he was treated by Dr. Feldman sometime between 1973 and 1978, and by Dr. Teitelbaum from 1984 through 1987.  The Board notes however, that an August 1974 private treatment record indicates that the Veteran had already been seeing Dr. Feldman "for a number of years."  Thus, clarification should be sought from the Veteran as to the dates of such treatment.  Thereafter, attempts to obtain those records should be made.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Additionally, the Veteran has stated that he was stationed in North Korea, during which time he was shot at while guarding an ammunition dump.  On the basis of this stressor, a June 2011 letter from his private physician, Dr. L.M.W., Ph.D., relates his PTSD to that incident in service.  The Board notes that an earlier letter from that same physician in January 2003 related the Veteran's psychiatric problems to family and work stressors, with no mention of any military stressors made at that time.  That notwithstanding, the Veteran's service personnel records are not of record at this time, and on remand, attempts to obtain those records, which could corroborate the Veteran's service in Korea, should be made.  Id.

Also, the Board notes that the Veteran was injured post-service and that he filed a Workers' Compensation claim in 1989.  At that time, the Veteran's attorney suggested that he seek psychiatric treatment and it appears that he was treated at that time.  However, there appears to be no connection between those two events.  The treatment records indicate that the Workers' Compensation claim involved a knee injury.  There is no reason to suspect that any outstanding records related to such claim would be pertinent to the instant appeal.  Thus, no further development is required in this regard.

Finally, the Veteran has stated that he had emotional problems, particularly stemming from his experiences in Greece during the German and Italian occupation during World War II and from subsequent family problems that developed due to that experience.  For instance, he explained that his brother became mentally disabled as a result of a blow to the head by a German soldier.  Such experiences occurred during the Veteran's childhood and prior to his emigration to the United States and subsequent military service.  The Veteran stated that, in addition to the above-noted ammunition dump incident, these family problems occurred during military service and that the Veteran spoke to chaplains in the Army on at least three separate occasions before they recommended a hardship discharge.  

The Board finds that lay evidence of private treatment with a chaplain for familial problems, which is uncorroborated by the service treatment records, is competent and credible.  Moreover, accepting that such visits occurred, they suggest in-service emotional issues.  Thus, on remand, the Veteran should be afforded a VA examination in order to determine whether his psychiatric disorder is caused or aggravated by military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify any VA treatment that he may have had for his psychiatric disorder since discharge from service.  After securing the necessary release forms, attempt to obtain and associate those identified VA treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder since discharge from service and which is not already of record, to include Dr. Teitelbaum in 1973-74 and 1984-87, respectively, as well as Dr. Cahill (time of treatment unknown) and any continuing treatment documents from Dr. L.M.W. since 2003.  Additionally, the Veteran should be asked to specify an approximate date range of treatment with Dr. Feldman.  

After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Attempt to obtain the Veteran's service personnel records through official sources.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated and the Veteran notified of such.

4.  Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to or aggravated by military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include anxiety and depression.  

Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the specific stressor event resulting in such diagnosis should be identified.  The examiner should specifically discuss the Veteran's claimed stressors of witnessing German and Italian occupation of Greece during World War II as a child, as well as his claimed ammunition dump incident during in North Korea should service in Korea be corroborated.

The Board will note that, as evidenced by the information presently available in the file, the Veteran served for 8 months from August 1959 to April 1960, with no apparent service in Korea at anytime during that period; unless otherwise corroborated by evidence subsequent to this remand, the examiner should take as conclusive fact that the Veteran's ammunition dump incident is not credible and is not corroborated by evidence in the record.

For any diagnosed psychiatric disorder-including PTSD, anxiety and depression-the examiner should opine as to the following: 

(a) Whether his psychiatric disorder more likely, less likely or at least as likely as not (50 percent or greater probability) clearly and unmistakably pre-existed the Veteran's military service.  In so discussing, the examiner should discuss the Veteran's statements of record as to his World War II experiences during childhood, as well as the psychiatrically normal enlistment and separation examination in his service treatment records.  

If the examiner finds a pre-existing condition, he or she must specifically document clear and unmistakable evidence in the claims file that leads to such conclusion.

(b) If a psychiatric disorder is determined to clearly and unmistakably pre-exist military service, the examiner is asked to opine whether the Veteran's pre-existing psychiatric disorder clearly and unmistakably was not aggravated during military service?  In so discussing, the examiner should discuss the lack of any noted treatment in the service treatment records, as well as the Veteran's lay evidence that he sought treatment with chaplains at least three times during service.

If the examiner finds no aggravation, he or she must specifically document clear and unmistakable evidence in the claims file that leads to such conclusion.

If the examiner finds that the Veteran's psychiatric disorder was aggravated beyond the normal progression of that disease by service, he or she should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering that opinion, the examiner should specifically consider and discuss the Veteran's medical, occupational, and recreational history prior to, during, and since military service.

If the examiner cannot positively opine with clear and unmistakable evidence as to the above issue of pre-existence to service, he or she is instructed to find the Veteran psychiatrically sound on entrance into military service.  

If the examiner finds soundness on entrance, the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder is related to military service.  

The examiner should then discuss the Veteran's claim that symptomatology began during service, and that he sought treatment with chaplains during military service prior to receiving a hardship discharge from service.  The examiner should additionally discuss the treatment records of record, particularly the two letters from Dr. L.M.W.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD, anxiety and depression.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



